



Exhibit 10.53


AMENDMENT 1 TO THE LACLEDE GROUP
ANNUAL INCENTIVE PLAN




WHEREAS, The Laclede Group, Inc. (the “Company”) adopted The Laclede Group
Annual Incentive Plan, which was last approved by shareholders on January 28,
2016 (the “Plan”);


WHEREAS, the Company has retained the right to amend the Plan;


WHEREAS, effective April 29, 2016, the Company changed its name from “The
Laclede Group, Inc.” to “Spire Inc.”;


WHEREAS, the Company wishes to amend the Plan to reflect the foregoing name
changes; and


WHEREAS, the Company also wishes to amend the definition of “Change in Control”
to make the definition consistent with the other compensation plans sponsored by
the Company.


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2018, as
set forth herein.


1.    All references to “The Laclede Group, Inc.” in the Plan are hereby
eliminated and replaced with references to “Spire Inc.”


2.    Section 2(d), the definition of “Change in Control,” is hereby amended to
read as follows:


(d)    “Change in Control” shall mean the occurrence of one of the following
events:
(i)    The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Sections 13(d) or
14(d) of the Exchange Act of 1934 (“Exchange Act”) (excluding, for this purpose,
the Company or its Subsidiares or any employee benefit plan of the Company or
its Subsidiares), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either the Company’s then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors (“Company Voting Securities”); or
(ii)    Individual members of the Board, as of the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, as a member of
the Incumbent Board, any such individual whose initial election to office occurs
as a result of either an actual or threatened election contest (as such term is
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a party other than the Board; or
(iii)    Consummation by the Company of a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger, or
consolidation do not, immediately thereafter, own more than 50% of the surviving
entity’s then outstanding shares of common stock or the surviving entity’s
combined voting power entitled




--------------------------------------------------------------------------------




to vote generally in the election of directors, or of a liquidation or
dissolution of the Company or of the sale of at least 80% of the Company’s
assets. In making this computation as to any Company shareholder who was also an
equity owner in any other party to such reorganization, merger, or consolidation
prior to consummating such transaction, only the common stock or voting power
relating to such shareholder’s equity interests in the Company shall be counted
toward the 50% threshold in the prior sentence.
Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person takes further action to increase the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
To the extent that any payment under the Plan constitutes nonqualified deferred
compensation that is subject to the provisions of Section 409A of the Code, a
Change in Control shall occur only if such event also constitutes a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as those terms are defined
under Treasury Regulation §1.409A-3(i)(5).
3.
Section 2(g), the definition of “Company,” is hereby amended to read as follows:



(g)    “Company” shall mean Spire Inc. and any entity that succeeds to all or
substantially all of its business.


4.    Section 2(r), the definition of “Plan,” is hereby amended to read as
follows:


(r)    “Plan” means the Spire Annual Incentive Plan, as amended from time to
time.


5.    Except as otherwise provided in this amendment, the provisions of the Plan
remain in full force and effect.




This amendment is adopted this 9th day of November, 2017.




 
SPIRE INC.
 
 
 
 
 
 
 
By:
/s/ Ellen L. Theroff
 
 
 
 
Name:
Ellen L. Theroff
 
 
 
 
Title:
Vice President, Corporate Secretary





